PER CURIAM
Anthony Arcese filed action against Daniel Schmitt and Company ("DSC") alleging violations of the Missouri Merchandising Practices Act ("MMPA"), fraud, and negligent misrepresentation. The trial *824court granted summary judgment in favor of DSC on Arcese's claims of fraud and negligent misrepresentation. Following a bench trial, the trial court entered judgment in favor of DSC and awarded DSC attorney's fees. Arcese appealed from the trial court's judgment, and this Court reversed the trial court's award of attorney's fees and court costs to DSC. Arcese v. Daniel Schmitt & Co., 504 S.W.3d 772, 790 (Mo. App. E.D. 2016) (" Arcese I").
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).